      Case 2:18-cv-02941-GEKP Document 49 Filed 08/28/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LIFE CELEBRATION, INC.,
               Plaintiff                                  CIVIL ACTION

              v.

XEROX CORP.,                                             No.18-2941
                     Defendant

                                         ORDER

       AND NOW, this _28th
                       _ _ day of August, 2020, upon consideration of Defendant's Motion

for Summary Judgment (Doc. No. 20), the response in opposition (Doc. No. 22), the reply in

support (Doc. No. 24), Defendant's Motion to Strike Plaintiffs Sur-Reply in Further Opposition

to Defendant's Motion for Summary Judgment (Doc. No. 32), the response in opposition (Doc.

No. 33), the oral argument held on February 24, 2020, the parties' supplemental memoranda

submitted after oral argument (Doc. Nos. 40, 41), Defendant's Motion to Strike Plaintiffs Jury

Demand (Doc. No. 42), the response in opposition (Doc. No. 43), and the reply in support (Doc.

No. 45), it is ORDERED that:

       1.     Defendant's Motion to Strike Plaintiffs Sur-Reply in Further Opposition to

Defendant's Motion for Summary Judgment (Doc. No. 32) is GRANTED for the reasons set forth

in the accompanying Memorandum.         Plaintiffs surreply in opposition (Doc. No. 31) is

STRICKEN.

       2.     Defendant's Motion for Summary Judgment (Doc. No. 20) is GRANTED for the

reasons set forth in the accompanying Memorandum. Plaintiffs claims against Defendant are

DISMISSED WITH PREJUDICE.

       3.     Defendant's Motion to Strike Plaintiffs Jury Demand (Doc. No. 42) is DEEMED

MOOT.


                                              1
        Case 2:18-cv-02941-GEKP Document 49 Filed 08/28/20 Page 2 of 2




        4.    The Clerk of Court shall mark this case CLOSED for all purposes, including

statistics.



                                               BY THE COURT:




                                               ~
                                               UNITED STATES DISTRICT JUDGE




                                           2
